

113 HR 3391 IH: Indian Health Service Health Professions Tax Fairness Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3391IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Valadao (for himself, Mrs. Kirkpatrick, Mr. Grijalva, Ms. McCollum, Mr. Cole, Mr. Cook, Mr. Larsen of Washington, Mr. Blumenauer, Mr. Ruiz, Mr. LaMalfa, Mr. Calvert, Mr. Huffman, Mr. Kind, Mr. Young of Alaska, Mr. Pearce, Mr. Joyce, and Mr. Costa) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income payments under the Indian Health Service Loan Repayment Program and certain amounts received under the Indian Health Professions Scholarships Program.1.Short titleThis Act may be cited as the Indian Health Service Health Professions Tax Fairness Act of 2013 .2.Exclusion from gross income for payments under Indian Health Service Loan Repayment Program(a)In generalParagraph (4) of section 108(f) of the Internal Revenue Code of 1986 is amended by inserting under section 108 of the Indian Health Care Improvement Act, after 338I of such Act,.(b)Clerical amendmentThe heading for section 108(f)(4) of such Code is amended by striking and certain and inserting , Indian Health Service Loan Repayment Program, and certain.(c)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act.3.Exclusion of certain amounts received under Indian Health Professions Scholarships Program(a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following new subparagraph:(C)the Indian Health Professions Scholarships Program under section 104 of the Indian Health Care Improvement Act..(b)Effective dateThe amendment made by subsection (a) shall apply to amounts received in taxable years beginning after December 31, 2013.